724 S.E.2d 533 (2012)
In the Matter of C.G.R. and M.A.C-R.
No. 508P11.
Supreme Court of North Carolina.
April 12, 2012.
Mercedes O. Chut, Greensboro, for Rubio, Margarita.
Pamela Newell, GAL, for C.G.R., et al.
Carol J. Holcomb, Chapel Hill, for Chatham Co. DSS.
Samantha H. Cabe, Chapel Hill, for Chatham Co. DSS.

ORDER
Upon consideration of the petition filed on the 22nd of November 2011 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."